  Case 15-28536         Doc 75     Filed 01/25/19 Entered 01/25/19 09:44:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-28536
         LARINTHA TURNER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/20/2015.

         2) The plan was confirmed on 01/11/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/07/2016, 04/17/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-28536       Doc 75        Filed 01/25/19 Entered 01/25/19 09:44:31                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,600.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $5,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,238.83
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $259.02
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,497.85

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI    Unsecured           0.00           NA              NA            0.00       0.00
ACCOUNT RECOVERY SERVICE         Unsecured          96.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured         701.00      1,230.49        1,230.49           0.00       0.00
ARIZONA MAIL ORDER               Unsecured           0.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         694.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured         938.63        938.63          938.63           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA           0.00            0.00           0.00       0.00
CHICAGO LAKE SHORE MED ASSOC     Unsecured         267.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         688.00      1,571.45        1,571.45           0.00       0.00
CLSMA/NWMFF                      Unsecured         234.00        267.00          267.00           0.00       0.00
Com Cred Sol                     Unsecured      1,820.00            NA              NA            0.00       0.00
Com Cred Sol                     Unsecured      1,400.00            NA              NA            0.00       0.00
Com Cred Sol                     Unsecured         365.00           NA              NA            0.00       0.00
CRANDON EMERGENCY PHYSICIANS     Unsecured         686.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         215.00           NA              NA            0.00       0.00
HELVEY & ASSOC                   Unsecured         243.00           NA              NA            0.00       0.00
HSBC                             Unsecured           0.00           NA              NA            0.00       0.00
HSBC TAXPAYER FINANCIAL SVCS     Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      3,126.00     18,985.91        18,985.91           0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA       1,690.99        1,690.99           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA       4,175.99        4,175.99           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      3,959.73         113.25          113.25           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         733.00        733.05          733.05           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         345.00        345.41          345.41           0.00       0.00
KROGER                           Unsecured         243.04           NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured      1,060.00            NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured         920.06           NA              NA            0.00       0.00
NATIONWIDE LOANS                 Unsecured      3,799.00       4,759.27        4,759.27           0.00       0.00
NATIONWIDE LOANS                 Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,185.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,149.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-28536        Doc 75      Filed 01/25/19 Entered 01/25/19 09:44:31                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal        Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid           Paid
PEOPLES GAS LIGHT & COKE CO     Unsecured         562.00             NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00             NA           NA             0.00         0.00
PNC BANK                        Unsecured         307.39             NA           NA             0.00         0.00
QUANTUM3 GROUP LLC              Unsecured      1,463.83              NA           NA             0.00         0.00
Receivables Management          Unsecured      1,173.00              NA           NA             0.00         0.00
ROBERT J ADAMS & ASSOC          Unsecured         874.11          992.05       992.05            0.00         0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           0.00             NA           NA             0.00         0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           0.00             NA           NA             0.00         0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           0.00             NA           NA             0.00         0.00
SUK S LEE MD INC                Unsecured            NA            50.00        50.00            0.00         0.00
US BANK NA                      Unsecured         346.37            0.00       509.79            0.00         0.00
US BANK NA                      Secured        2,000.00         2,509.79     2,000.00       2,000.00       102.15
US DEPT OF EDUCATION            Unsecured     14,675.00       16,240.90     16,240.90            0.00         0.00
US DEPT OF EDUCATION            Unsecured      9,500.00         9,611.45     9,611.45            0.00         0.00
WOMANS WORKOUT WORLD            Unsecured         301.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                   $0.00
      Mortgage Arrearage                                       $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                              $2,000.00          $2,000.00                 $102.15
      All Other Secured                                        $0.00              $0.00                   $0.00
TOTAL SECURED:                                             $2,000.00          $2,000.00                 $102.15

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                $0.00                 $0.00                $0.00
       All Other Priority                                  $4,175.99                 $0.00                $0.00
TOTAL PRIORITY:                                            $4,175.99                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $58,039.64                    $0.00                $0.00


Disbursements:

       Expenses of Administration                               $3,497.85
       Disbursements to Creditors                               $2,102.15

TOTAL DISBURSEMENTS :                                                                            $5,600.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-28536         Doc 75      Filed 01/25/19 Entered 01/25/19 09:44:31                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
